[Cite as State v. Powell, 2014-Ohio-719.]

                            IN THE COURT OF APPEALS
                    FIRST APPELLATE DISTRICT OF OHIO
                              HAMILTON COUNTY, OHIO



   STATE OF OHIO,                                 :   APPEAL NOS. C-130389
                                                                  C-130390
            Plaintiff-Appellant,                  :   TRIAL NOS. F-13-735z
                                                                 F-13-744z
      vs.                                         :

   DARLA POWELL,                                  :
                                                           O P I N I O N.
        Defendant-Appellee.                       :




Criminal Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: February 28, 2014




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald W. Springman, Chief
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Christopher P. Kapsal, for Defendant-Appellee.




Please note: this case has been removed from the accelerated calendar.
                          OHIO FIRST DISTRICT COURT OF APPEALS



S YLVIA S IEVE H ENDON , Presiding Judge.

       {¶1}     The state of Ohio appeals the judgment of the Hamilton County Juvenile

Court dismissing sua sponte two criminal charges against defendant-appellee Darla Powell

before arraignment. Upon our determination that the juvenile court abused its discretion in

dismissing the charges, we reverse the judgment.

       {¶2}     On March 27, 2013, Powell was charged with contributing to the unruliness of

a minor in violation of R.C. 2919.24(A)(2), stemming from her eight-year-old son’s habitual

truancy from school, and with failing to send her five-year-old son to school, in violation of

R.C. 3321.38.

       {¶3}     On April 22, 2013, when Powell failed to appear for arraignment on the

charges, the Hamilton County Juvenile Court issued a warrant for her arrest. Powell posted

bond on May 24, 2013, and was ordered to appear in court on June 18, 2013.

       {¶4}     On June 18, 2013, Powell appeared for arraignment.         The juvenile court

recommended that Powell obtain counsel. Then the court stated that it was “going to

continue this matter * * * for an arraignment hearing and for [Powell to obtain] counsel.”

The court instructed Powell to appear with counsel on July 8, 2013. The court told the

prosecutor to ensure that a school resource officer would be present at that arraignment

hearing. The prosecutor responded that he did not believe that resource officers were

available in the summer.

       {¶5}     At that point, Powell told the court that she wanted to “just go ahead and just

get [her case] over with today.” The court abruptly dismissed both cases against Powell:

“Because school is out, I’m not going to continue this case for four months. When school

returns, they can always refile. So we’re going to dismiss this today.” The prosecutor

objected, pointing out that a prosecuting witness need not be present for an arraignment.




                                                   2
                          OHIO FIRST DISTRICT COURT OF APPEALS



       {¶6}    The state appeals. In a single assignment of error, the state argues that the

juvenile court abused its discretion by dismissing the criminal charges against Powell over

the state’s objection. We find this assignment of error to be well taken.

       {¶7}    A trial court may dismiss a case over the state’s objection pursuant to Crim.R.

48(B) “if a dismissal serves the interests of justice.” State v. Busch, 76 Ohio St.3d 613, 615,

669 N.E.2d 1125 (1996). The court must include in the record its findings of fact and

reasons for the dismissal. Crim.R. 48(B); State v. Mobley, 1st Dist. Hamilton No. C-

980868, 1999 Ohio App. LEXIS 4066 (Sep. 3, 1999); State v. Wright, 1st Dist. Hamilton No.

C-960019, 1996 Ohio App. LEXIS 3157 (July 24, 1996). We review a trial court’s decision to

dismiss a case under Crim.R. 48(B) for an abuse of discretion. Busch at 616.

       {¶8}    In this case, the trial court dismissed the charges against Powell based upon

the court’s erroneous presumption that a prosecuting witness was required to be present at

Powell’s upcoming arraignment. The purposes of arraignment are to inform the defendant

of the charges against her, to allow her to enter a plea to the charges, and to advise her of

her right to counsel. See Crim.R. 10; R.C. 2937.03; R.C. 2943.02; see also State v. Bickel,

178 Ohio App.3d 535, 2008-Ohio-5747, 899 N.E.2d 154, ¶ 9 (9th Dist.). The state is not

required to present witnesses or evidence at arraignment. See generally id. Because the

trial court erred in assuming that the prosecuting witness was required to be present at

arraignment, the dismissal of the charges against Powell did not serve the interests of

justice, so the court abused its discretion by dismissing them. Accordingly, we sustain the

state’s assignment of error, reverse the decision of the trial court, and remand the cause for

further proceedings.

                                                        Judgment reversed and cause remanded.



DINKELACKER and FISCHER, JJ., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.


                                                    3